           Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 1 of 20




     STEVEN I HOCHFELSEN, ESQ (Bar No. 129491)
 1
     steve@hockani.com
 2   DAVID W. KANI, ESQ. (Bar No. 243032)
     dkani@hockani.com
 3   HOCHFELSEN & KANI, LLP
     895 Dove St., Suite 300
 4
     Newport Beach, California 92660
 5   Telephone: (714) 907-0697

 6   BRIAN H. MAHANY, ESQ (pro hac vice forthcoming)
 7   brian@mahanylaw.com
     MAHANY LAW
 8   8112 W. Bluemound Road
     P.O. Box 511328
 9   Milwaukee, Wisconsin 53203
10
     Attorneys for Plaintiff
11   ROBERT FELTER
12
13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
16   ROBERT FELTER, on his own behalf and on
     behalf of all others similarly situated,
17                                                      1. BREACH OF CONTRACT AND
                    Plaintiff,                             WARRANTY
18
     vs.                                                2. VIOLATION OF CALIFORNIA
19                                                         CONSUMER LEGAL REMEDIES
     DELL TECHNOLOGIES, INC., a Texas                      ACT, CIVIL CODE § 1750, et seq.
20   Corporation, and DOES 1-10 inclusive,              3. UNLAWFUL AND UNFAIR
21                                                         BUSINESS PRACTICES,
                    Defendants.                            CALIFORNIA CIVIL CODE §
22                                                         17200, et seq.
                                                        4. FALSE ADVERTISING,
23                                                         CALIFORNIA CIVIL CODE §
24                                                         17500, et seq.

25
26
27
28

                                                 ‐ 1‐

                                        CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 2 of 20




     Plaintiff Robert Felter, individually and on behalf of all others similarly situated, complains and
 1
 2   alleges, by and through his attorneys, upon personal knowledge and information and belief, as

 3   follows:
 4
                                       NATURE OF THE ACTION
 5
            1.      This Complaint is necessary to redress the greed of Defendant, Dell Technologies
 6
 7   (“Dell”), practiced to the detriment of its consumers. Dell intentionally misled and deceived the

 8   public in order to create a competitive advantage based on false representation to boost sales of
 9   its flagship gaming laptop, the Alienware Area 51M R1 (“Area 51M R1”), in the intensely
10
     competitive gaming laptop market segment.
11
            2.      It did so by affirmatively and falsely misrepresenting characteristics and qualities
12
13   of the Area 51M R1 that it knew did not exist, to lure unsuspecting customers to pay a higher

14   price for the Area 51M R1 than it merited without the represented qualities and characteristics,
15
     and to choose the Area 51M R1 over other competing products, which might have been chosen
16
     had Dell accurately, and truthfully described the quality and characteristics of the Area 51M R1.
17
            3.      Most prominently, Dell falsely advertised to consumers that the Area 51M R1's
18
19   core hardware components, its Central Processing Unit (“CPU”), and its Graphics Processing

20   Unit (“GPU”) (CPU and GPU are at times collectively referred to as “Core Components”), were
21
     fully upgradeable to future Intel CPUs and NVIDIA GPUs.
22
            4.      Core Components across different brands of gaming laptops are virtually identical
23
24   with all manufacturers offering the same Intel CPUs and the same NVIDIA GPUs. For this

25   reason, manufacturers are forced to differentiate and market their products based on other criteria
26   such as price, aesthetics, and/or other unique features.
27
28

                                                     ‐ 2‐

                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 3 of 20




            5.      Core Components act as the central and graphics engines of a computer and are
 1
 2   responsible for gaming performance. Unlike desktop computers, laptops have traditionally been

 3   built with permanently affixed CPUs and GPUs, making them impossible to remove and thus to
 4
     upgrade. As a result, consumers are unable to swap their laptop's existing Core Components for
 5
     faster, more powerful, next generation CPUs and GPUs. Rather, consumers must purchase an
 6
 7   entirely new laptop when seeking an upgrade to next generation Core Components powerful

 8   enough to play the latest, and more technologically demanding, computer games. This quality,
 9   in particular, limits the usable life, and consequently, the market value of gaming laptops. Dell’s
10
     representation that the Area 51M had “unprecedented upgradeability” appeared to remove this
11
     limitation on product life and market value.
12
13          6.      To the gaming consumer, this “unprecedented upgradeability” as Dell described

14   it, i.e. a laptop that is upgradeable like a desktop, is the elusive holy grail of mobile computing.
15
     Dell went as far as to call the Area 51M a “mobile desktop” to further cement its alleged material
16
     capability that the Area 51M is upgradeable in the same way a desktop is upgradeable.
17
            7.      The Area 51M was released in Summer of 2019, about a year before the end of
18
19   the life cycle of its Core Component offerings. NVIDIA was set to release, and did release, its

20   updated, more powerful, mobile GPUs, the RTX 2060 SUPER, RTX 2070 SUPER and RTX
21
     2080 SUPER in or about June 2020, and its highly anticipated next generation GPUs, the RTX
22
     3000 series in the fall of 2020, which it released in September 2020. Additionally, INTEL was
23
24   set to release its 10th generation CPUs in or about the second quarter of 2020. As such, without

25   the represented “unprecedented upgradeability,” consumers had little incentive to purchase the
26   Area 51M, which cost upwards of $5000 when fully optioned, knowing that its Core
27
     Components would become outdated in less than one year.
28

                                                      ‐ 3‐

                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 4 of 20




            8.      Dell released the Area 51M R1 near the end of the life cycle of its CPU and GPU.
 1
 2   As such, Dell knew it had to address consumers’ hesitation to purchase the Area 51M R1 shortly

 3   before its Core Components became outdated. To that end, Dell represented that the Area 51M's
 4
     Core Components were upgradeable, thereby addressing any hesitation or apprehension
 5
     consumers had regarding its soon to be outdated Core Components.
 6
 7          9.       In reality, the Area 51M R1’s Core Components were not upgradeable. Dell has

 8   admitted that. Dell falsely told consumers that the Area 51M R1’s Core Components were
 9   upgradeable to motivate buyers unwilling to purchase a gaming laptop near the end of its Core
10
     Components’ generational life cycle and to create a significant (though false) competitive
11
     advantage against other gaming laptop manufacturers, as no other company offered a laptop with
12
13   such capability at the time the Area 51M R1went on sale.

14          10.     Plaintiffs therefore seek restitution from Dell for violation of the False
15
     Advertising Law and Unfair Competition Law, damages for fraudulent misrepresentation, and
16
     injunctive relief pursuant to the Consumers Legal Remedies Act.
17
                                                PLAINTIFFS
18
19          11.     Plaintiff Robert Felter (“Plaintiff”) is an individual residing in the state of

20   California and the County of San Francisco. Plaintiff purchased an Area 51M R1 for
21
     approximately $2700.00, in or about July 1, 2020.
22
            12.     On personal knowledge, Plaintiffs purchased the Area 51M R1 for personal use
23
24   and entertainment, and not for resale or distribution.

25          13.     Plaintiffs decided to purchase the Area 51M R1 after viewing Defendant's
26   advertisements and promotional material online, including on Defendant's own website, which
27
     represented that the laptop’s Core Components were upgradeable.
28

                                                      ‐ 4‐

                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 5 of 20




            14.     The represented upgradeability of the Area 51M’s Core Components to future
 1
 2   Core Components was a material factor in Plaintiff’s decision to purchase the unit.

 3          15.     On or about June 2020, NVIDIA upgraded its RTX 2000 series GPUs to the RTX
 4
     SUPER 2000 in the form of the RTX 2060 SUPER, RTX 2070 SUPER, and RTX 2080 SUPER.
 5
     In the second quarter of 2020, INTEL released its upgraded CPUs in the form of the INTEL 10th
 6
 7   generation CPU.

 8          16.     Or about June 12, 2020, Dell released the Alienware Area 51M R2 which carried
 9   the new INTEL 10th generation CPU and the new NVIDIA RTX SUPER 2000 series.
10
            17.     After his purchase, Plaintiff later inquired about upgrading his Area 51M’s Core
11
     Components but learned that, contrary to Dell’s repeated promises that the Area 51M is
12
13   upgradeable, none of the Area 51M’s Core Components were, in fact, upgradeable in any way.

14   The Area 51M’s CPU was not upgradeable to the new INTEL 10th generation CPU, nor was its
15
     GPU upgradeable to the new NVIDIA RTX SUPER 2000 series. In fact, the only way Plaintiff
16
     could own a laptop with these newly released upgraded Core Components was to spend several
17
     thousand dollars more than what an upgrade would cost to purchase the then-newly released
18
19   Alienware Area 51M R2 or a similarly equipped laptop from another manufacturer.

20
21
                                               DEFENDANT
22
            18.     Alienware is a wholly owned subsidiary of the Dell Technologies conglomerate, a
23
24   multinational computer technology company headquartered in Round Rock, Texas, that

25   develops, sells, repairs and supports computers and related products. Dell maintains a number of
26   offices in California, including in Irvine, and in Santa Clara.
27
28

                                                      ‐ 5‐

                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 6 of 20




            19.     Dell purchased Alienware in 2006 to gain a foothold in the computer gaming
 1
 2   market segment and retains control over its operations, design, manufacturing, sales, and

 3   marketing of its products, including the Area 51M R1. Dell also distributes Alienware products,
 4
     to purchasers, resellers, and distributors in California, as well as throughout the country. Dell
 5
     sells the Area 51M R1 on its website as well as various traditional and online retail outlets. Dell's
 6
 7   gaming related products generated approximately $3 Billion in sales in 2019.

 8          20.     Each reference made in this Complaint to any corporate Defendant includes its
 9   predecessors, successors, parents, subsidiaries, affiliates, and divisions of the corporation for the
10
     corresponding time period in any way involved in the design, manufacture, promotion,
11
     distribution and/or sale of the Area 51M R1.
12
13          21.     The true and precise names and capacities of Doe Defendants 1-20, inclusive, are
14
     unknown to Plaintiff at this time, and therefore are designated and named as Defendant under
15
     fictitious names. Plaintiff will amend this complaint when and if Plaintiff identifies their true
16
     identities and involvement in the wrongdoing alleged herein. Plaintiff is informed, believes, and
17
18   alleges thereon that, at all times mentioned herein, each fictitiously named Defendant is

19   responsible in some manner or capacity for the occurrences alleged herein, and that the damages,
20
     as alleged herein, were proximately caused by Doe Defendants.
21
            22.     Plaintiff is informed, believes, and alleges thereon, that at all times mentioned
22
23   here, each of the Defendants was the agent, representative, and/or employee of each of the other

24   Defendants. Moreover, that, in the conduct hereafter alleged, each of the Defendants was acting
25   within the course and scope of such alternative personality, capacity, identify, agency,
26
     representation, and/or employment and was within the scope of their authority, whether actual or
27
     apparent.
28

                                                      ‐ 6‐

                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 7 of 20




             23.      Plaintiff is informed believes and alleges thereon that, at all times mentioned
 1
 2   herein, the Defendants were the trustees, partners, servant, joint ventures, shareholders,

 3   contractors, and/or employees of the other, and the acts and omissions herein alleged were done
 4
     by them, acting individually, through such capacity and within the scope of their authority, and
 5
     with the permission and consent of each of the other or that said conduct was thereafter ratified
 6
 7   by each of the other, and that each of them are jointly and severally liability to Plaintiff.

 8           24.      Each reference in this complaint to any corporate Defendant includes its
 9   predecessors, successors, parents, subsidiaries, affiliates, and divisions of the corporation for the
10
     corresponding time period in any way involved in the design, manufacture, promotion,
11
     distribution and/or sale of the Area 51M R1.
12
13                                     JURISDICTION AND VENUE

14           25.      This Court has subject matter jurisdiction over this action pursuant to the Class
15
     Act Fairness Act, 28 U.S.C. § 1332(d). Plaintiffs allege and believe this action occurs under the
16
     laws of the United States, and that there are: (i) 100 or more class members; (ii) the amount in
17
     controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs; (iii) at least
18
19   one member of the plaintiff class is from a different state than the Defendant.

20           26.      This court also has supplemental jurisdiction over state law claims pursuant to 28
21
     U.S.C. § 1367.
22
             27.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant
23
24   maintain substantial operations in this District, Class members either reside or engaged in

25   business transitions with Defendant in this District, Defendant engaged in business and made
26   representations in this District, and a substantial party of the events or omissions giving rise to
27
     Plaintiff's claims occurred in this District.
28

                                                      ‐ 7‐

                                          CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 8 of 20




            28.      This Court has personal jurisdiction over Defendants because Defendants are
 1
 2   registered and authorized to conduct business in the State of California, and Defendants conduct

 3   business in the State of California by selling and/or distributing various consumer electronics,
 4
     including but not limited to the Area 51M R1, within this District and throughout the State of
 5
     California.
 6
 7          29.      At no time prior to Plaintiffs’ purchase did Dell disclose to Plaintiffs that the Area

 8   51M R1’s Core Components were, in fact, not upgradeable and that consumers would have to
 9   purchase an entire new laptop when NVIDIA and Intel released their next GPUs and CPUs
10
     respectively.
11
                                       GENERAL ALLEGATIONS
12
13          30.      Dell announced the Area 51M R1 in summer of 2019 as its flagship gaming

14   laptop and focused its marketing campaign on showcasing a new and purportedly revolutionary
15
     proprietary modular design which allowed it to carry a desktop grade NVIDIA GPU and a newly
16
     designed desktop style INTEL CPU socket which allowed it to carry a full strength, removable
17
     desktop CPU.
18
19          31.      As part of Dell’s marketing scheme for the Area 51M R1, Dell, uniformly and

20   explicitly, told consumers that this unique modular design and the desktop style CPU socket,
21
     which allowed Core Components to be easily removed and not be permanently affixed directly to
22
     the motherboard of the laptop itself as laptop Core Components traditionally had been, provided
23
24   the mechanism which allowed the Area 51M R1 to be upgraded with future Core Component

25   offerings from NVIDIA and INTEL without having to replace the entire laptop. Defendant’s
26   marketing of the Area 51M R1 was intended to and did create a reasonable expectation among
27
28

                                                      ‐ 8‐

                                          CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 9 of 20




     buyers that the Area 51M R1 would, in fact, conform with such specifications and be
 1
 2   upgradeable.

 3          32.     Dell’s representations of the upgradability of the Area 51M R1 also extended to
 4
     units that were equipped with the fasted, most advanced Core Components available to the
 5
     market, thus creating a reasonable expectation with consumers that the upgradability of the Area
 6
 7   51M R1 extended to yet to be released INTEL CPUs and NVIDIA GPUs, and did in fact create

 8   such expectations with consumers.
 9          33.     Defendant’s material representations regarding the upgradeability of the Area
10
     51M R1's Core Components were categorically false. Dell itself has since admitted that the Area
11
     51M R1’s Core Components are not upgradeable.
12
13          34.     Defendant intentionally omitted disclosing material facts to the public to conceal

14   the fact that the Area 51M R1’s Core Components were not upgradeable to future versions of
15
     Intel CPUs and NVIDIA GPUs. Consumers were misled by Dell’s false and misleading
16
     marketing campaign and paid a significant premium for the Area 51M R1 under the incorrect
17
     belief that this “unprecedented upgradeability” would save them money in the long run by
18
19   allowing them to upgrade their laptop’s Core Components rather than having to purchase an

20   entirely new upgraded laptop. Indeed, some paid approximately $5,000 for the Area 51M R1,
21
     specifically relying on Dell’s material representations that it was upgradeable.
22
            35.     The above described “unprecedented upgradeability” were material statements to
23
24   Plaintiff and to the presumptive members of the Class. The rapid advancements to CPU and GPU

25   technology render gaming laptops obsolete in two to three years. Computer game developers are
26   quick to take advantage of the newest and latest graphical capabilities of new generation GPUs
27
     and the processing power of new CPUs to create visually compelling titles, which older chipsets
28

                                                     ‐ 9‐

                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 10 of 20




     are unable to run at playable framerates. Dell’s promise of upgradeability meant that Area 51M
 1
 2   R1 owners could extend the life of their devices by upgrading Core Components rather than by

 3   purchasing a new laptop.
 4
            36.     Dell knew or should have known that the Area 51M R1 was not and could not be
 5
     upgraded. Dell works closely with NVIDIA and INTEL and is provided detailed design
 6
 7   specifications for their chipsets well in advance of their release so that it can design, build, and

 8   manufacture laptops that are compatible with these chipsets. Yet, despite being in possession of
 9   such designs, and with the full knowledge that the design of the Area 51M R1 could not
10
     accommodate future NVIDIA and INTEL chipsets, Dell launched a global campaign to mislead
11
     the public that the Area 51M R1 was upgradeable.
12
13          37.     Plaintiff and the presumptive Class members were exposed to Dell’s false and

14   misleading marketing campaign for the Area 51M R1, as alleged herein, and purchased at least
15
     one unit in response thereto. Plaintiff and the presumptive Class were sold a laptop that does not
16
     comport, perform, or have the capabilities or characteristics Dell advertised it to possess, thus
17
     they have not received the benefit of their bargain. Plaintiff and the purported Class members
18
19   who purchased the Area 51M R1 that supposedly was upgradeable to later generation INTEL

20   CPUs and NVIDIA GPUs, must now pay a significant premium to obtain a computer using the
21
     later generation INTEL CPUs and NVIDIA GPUs, and thus have sustained an injury in fact or
22
     have suffered damages as a result of Dell’s false and misleading advertising campaign, as they
23
24   did not receive a product with the characteristics for which they paid.

25          38.     Plaintiff and/or the presumptive Class members he seeks to represent suffered
26   damages, injury and/or loss of money or property as a result of Dell’s conduct as alleged herein.
27
     Plaintiff thus seeks damages, injunctive relief, equitable relief, attorney’s fees and costs and all
28

                                                      ‐ 10 ‐

                                          CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 11 of 20




     other relief as permitted by law on behalf of themselves and all others similarly situated as
 1
 2   applicable to the causes of action set forth herein.

 3
                                          CLASS ALLEGATIONS
 4
 5            39.   The class claims all derive directly from a single course of conduct by Defendants:
 6   their systematic and uniform refusal to provide upgrades to the Core Components as advertised
 7   and marketed to Plaintiffs and members of the putative class.
 8            40.   Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2) and/or
 9   23(b)(3), as well as (23(c)(4), of the Federal Rules of Civil Procedure, individually and on behalf
10   of all others similarly situated. This action satisfies the numerosity, commonality, typicality,
11   adequacy, predominance, and superiority requirements of those provisions.

12
              41.   Plaintiff seeks to bring this action on behalf of himself and all other similarly
13
14   situated as members of both a regional class and California state class. Those Classes are defined

15   below.
16            42.   Regional Class
17
                    All individuals residing in the States of Alaska, Arizona, California, Hawaii, Idaho,
18
                    Montana, Nevada, Oregon, and Washington who purchased a Dell Alienware Area
19
20                  51M R1 gaming laptop at retail for personal use and entertainment and not for

21                  purposes of resale and/or distribution since the release of the Area 51M R1 in 2019.
22
                    This class is referred to as the “Regional Class.”
23
              43.   California Subclass
24
25                  All individuals residing in the State of California who purchased a Dell Alienware
26                  Area 51M R1 gaming laptop at retail for personal use and entertainment and not
27                  for purposes of resale and/or distribution since the release of the Area 51M R1 in
28                  2019. This class is referred to as the “California Subclass.”

                                                      ‐ 11 ‐

                                          CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 12 of 20




 1
 2          44.     Unless otherwise specified, the Regional Class and California Subclass are

 3   referred to collectively as the “Class”.
 4
            45.     Plaintiff reserves the right to amend the Class definitions and to seek recovery on
 5
     behalf of additional persons as warranted as additional facts are learned in further investigation
 6
     and discovery.
 7
            46.     The following are excluded from the proposed Classes: (1) Defendant and their
 8
     officers, directors, employees; (2) the legal representatives, successors or assigns of any such
 9
     excluded person; (3) class counsel and their employees and immediate family members; (4)
10
11   persons whose claims against Defendant have otherwise been fully and finally adjudicated and/or

12   released.
13
            47.     This action has been brought and may properly be maintained on behalf of the
14
     Class as proposed herein under the numerosity, commonality, typicality, adequacy,
15
16   predominance, and/or superiority criteria of Rule 23 of the Federal Rules of Civil Procedure.

17          48.     This action satisfies the requirements of Fed R. Civ. P. 23(a)(1). The Class is
18   sufficiently numerous such that individual joinder of all members is impracticable. The exact
19
     size of the Class is unknown and not available to Plaintiff at this time; however, Plaintiff
20
     believes that the Class includes thousands of individuals.
21
22          49.     This action satisfies the requirements of Fed R. Civ. P. 23(a)(2) and 23(b)(3)

23   because this action involves many common questions of law and fact which predominate over
24
     any questions that may affect individual members of the proposed Class. These common
25
     questions included, but are not limited to:
26
27
28

                                                     ‐ 12 ‐

                                         CLASS ACTION COMPLAINT
     Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 13 of 20




           a. Whether Defendant’s statements and representations regarding the Area 51M R1
 1
 2            as alleged herein were false or misleading or reasonably likely to mislead

 3            consumers targeted and exposed to such statements;
 4
           b. Whether Defendant had no factual basis for making such claims before making
 5
              them, and at what time they became aware that that their claims were false and
 6
 7            misleading;

 8         c. Whether Defendant’s failure to disclose that the Area 51M R1 did not possess the
 9            “unprecedented upgradeability” they advertised it to have was material and would
10
              likely mislead a reasonable consumer;
11
           d. Whether the Area 51M R1 performed as advertised in terms of its advertised
12
13            upgradeable capabilities;

14         e. Whether Defendant were able to charge a price premium for the Area 51M R1s
15
              and the amount of such premium;
16
           f. Whether Defendant entered into and breached express or implied agreements and
17
              warranties implied by law or by equity;
18
19         g. Whether Defendant engaged in unfair, unlawful, and/or deceptive business

20            practices regarding the Area 51M R1 in violation of Cal. Bus. & Prof. Code §
21
              17200, et seq.;
22
           h. Whether Defendant represented, through words or conduct, that the Area 51M R1
23
24            provided benefits that it did not have in violation of Cal. Bus. & Prof. Code §

25            17200, et seq.; and § 17500, et seq., as well as the Consumer Legal Remedies Act;
26            and
27
28

                                              ‐ 13 ‐

                                  CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 14 of 20




                    i. Whether Plaintiff and the Class have been injured by the wrongs complained of
 1
 2                     herein, whether Plaintiffs and the Class are entitled to injunctive and/or equitable

 3                     relief, including damages, restitution, disgorgement or other applicable remedies,
 4
                       and if so, the nature and amount of such relief.
 5
              50.      This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because
 6
 7   Plaintiff’s claims are typical of the claims of the other members of the class and arise from the

 8   same course of conduct by Defendant.
 9            51.      Plaintiff and the Class members are similarly affected by Defendant’s false and
10
     misleading advertising campaign and, as a result, sustained damages due to Defendant’s uniform
11
     wrongful conduct.
12
13            52.      Plaintiff’s claims are based upon the same legal theories as those of the other

14   Class members and the relief sought by Plaintiff is typical of the relief sought for the absent
15
     Class members.
16
              53.      This action satisfies the requirements of Fed. R. Civ. P. 23(a)(4) because Plaintiff
17
     will fairly and adequately represent and protect the interests of the Class and has retained counsel
18
19   competent and experienced in complex class actions involving consumer protection class action,

20   and Plaintiff.
21
              54.      Plaintiff has no interest antagonistic to those of the Class, and Defendant has no
22
     defenses that are unique to Plaintiff.
23
24            55.      This action satisfies the requirements of Fed. R. Civ. P. 23(b)(1) as Plaintiff seeks

25   class-wide adjudication as to all issues alleged herein, on grounds generally applicable to the
26   Class.
27
28

                                                        ‐ 14 ‐

                                           CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 15 of 20




            56.     This case is also appropriate for class certification because class proceedings are
 1
 2   superior to all other available methods for fair and efficient adjudication of this controversy,

 3   given, among other things, that joinder of all parties is impracticable.
 4
            57.     The damages suffered by the individual members of the Class will likely be
 5
     relatively small, particularly given the burden and expense of individual prosecution of the
 6
 7   complex litigation necessitated by Defendant’s actions.

 8          58.     Even if members of the proposed Class could sustain such individual litigation, it
 9   would still not be preferable to a class action, because individual litigation would increase the
10
     delay and expense to all parties due to the complex legal and factual controversies alleged herein.
11
     By contrast, a class action presents far fewer management difficulties and provides the benefits
12
13   of single adjudication, economy of scale, and comprehensive supervision by a single court.

14   Economies of time, effort and expense will be fostered and uniformity of decisions ensured.
15
     Defendant have acted on grounds generally applicable to the Class, thereby making final
16
     injunctive relief and corresponding declaratory relief with respect to the Class as a whole
17
     appropriate.
18
19
                                     FIRST CLAIM FOR RELIEF
20                                 Breach of Contract and Warranty
                              By Plaintiff and the Class Against Defendant
21
22          59.     Plaintiff, individually and on behalf of the Class, incorporates by reference all the

23   allegations set forth above.
24          60.     The written documentation included with the Area 51M R1 and in its advertising,
25
     Dell expressly stated and offered that the Area 51M R1 is upgradeable to yet to be released
26
     INTEL CPUs and NVIDIA GPUs, creating a reasonable expectation that these laptops’ Core
27
28   Components were indeed upgradeable, and that consumers would thus only have to pay the cost

                                                      ‐ 15 ‐

                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 16 of 20




     of upgrading those parts, rather than buying an entire new laptop. Plaintiffs and the Class
 1
 2   members accepted this offer and purchased the Area 51M R1. Dell, approximately one year after

 3   the release of the Area 51M R1, admitted that the laptop is in fact, not upgradeable to Intel’s 10th
 4
     generation CPU, nor is it upgradeable to NVIDIA’s RTX SUPER 2000 series GPUs, and that
 5
     consumers must purchase, at a significant premium, the Dell Alienware Area 51M R2 to have
 6
 7   access to the new, upgraded, core component offering by INTEL and NVIDIA.

 8          61.     Dell’s statements as alleged herein that constitute an affirmative fact and/or
 9   promise, and a description of the Area 51M R1 stating that Core Components were indeed
10
     upgradeable. Dell’s statements regarding the upgradability of the Area 51M R1 were material
11
     and part of the basis of the bargain.
12
13          62.     The express warranties and warranties implied by law and through Dell’s

14   advertising that highlighted the Area 51M R1’s core characteristic of “unprecedented
15
     upgradeability” caused Plaintiff and Class to purchase these laptops.
16
            63.      Area 51M R1 was to conform to the promises and representations made by
17
     Defendant, be merchantable and pass without objection in the trade and industry, and to perform
18
19   consistent with the specified represented purposed of being upgradeable.

20          64.     As alleged herein, Defendant have breached these agreements and warranties and
21
     are unable or unwilling to honor such agreements and warranties. Plaintiff and Class members
22
     thus are unable to receive the benefit of their bargain.
23
24          65.     As a result of this breach, Plaintiff and the Class have been injured, and are

25   entitled to a laptop that conforms with Dell’s original promises of upgradeability at no additional
26   cost, other than the cost of a replacement CPU and GPU or be given the opportunity to return
27
28

                                                      ‐ 16 ‐

                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 17 of 20




     their Area 51M R1s for repayment, or are entitled to damages to compensate then for the loss of
 1
 2   the benefit of their bargain.

 3
                                   SECOND CLAIM FOR RELIEF
 4         Violation of California Consumer Legal Remedies Act, Civil Code § 1750, et seq.
 5                           By Plaintiff and the Class Against Defendant
                                      (California Subclass only)
 6
 7           66.     Plaintiff, individually and on behalf of the California Subclass, re-alleges and
 8
     incorporates by reference all paragraphs set forth above.
 9
             67.     Plaintiff and the California Subclass are consumers as defined by California’s
10
11   Consumer Legal Remedies Act (“CLRA”).

12           68.     The Dell Alienware Area 51M R1 laptops are goods within the meaning of the
13
     CLRA.
14
             69.     Dell violated Civil Code § 1770(a)(5) by representing that the Area 51M R1 had
15
     certain characteristics, uses, and benefits that it did not have.
16
17           70.     Dell violated Civil Code § 1770(a)(7) by representing that the Area 51M R1 was

18   of a particular standard or quality when it fact it was not.
19
             71.     Dell violated Civil Code § 1770(a)(9) by advertising goods or services with no
20
     intent to sell them as advertised.
21
22           72.     Plaintiff and the California Subclass relied on Dell’s representations and

23   omissions in deciding whether to purchase the Area 51M R1.
24           73.     As a direct and proximate result of Dell’s conduct, Plaintiff and the California
25
     Subclass have suffered injury and damage in an amount to be determined at trial.
26
             74.     At this time, Plaintiff disclaims damages under the CLRA, but seeks an order
27
28   from this Court enjoining the conduct alleged herein.

                                                       ‐ 17 ‐

                                          CLASS ACTION COMPLAINT
       Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 18 of 20




            75.     Plaintiff reserves the right to amend this Complaint and to assert a claim for
 1
 2   damages pursuant to Civil Code § 1782.

 3
                                    THIRD CLAIM FOR RELIEF
 4   Violation of California Civil Code § 17200, et seq. - Unlawful and Unfair Business Practices
 5                           By Plaintiff and the Class Against Defendant
                                      (California Subclass only)
 6
            76.     Plaintiffs, individually and on behalf of the California Subclass, re-alleges and
 7
 8   incorporates by reference all paragraphs set forth above.

 9          77.     Plaintiff has standing to pursue this claim as Plaintiff has suffered an injury in fact
10   and has lost money or property because of Defendant’s actions, as alleged herein.
11
            78.     Defendant’s business practices, as alleged herein, are “unfair” business practices
12
     within the meaning of California Business and Professions Code § 17200, et seq.
13
14          79.     Defendant’s practices, as alleged herein, are unfair because they offend

15   established public policy, and are unethical, unscrupulous, immoral and substantially harmful to
16
     consumers. Defendant’s conduct is also unfair because its conduct violated legislatively enacted
17
     policies that prohibit false, misleading and or deceptive advertising. Defendant misled
18
19   consumers into believing that the Area 51M R1 was upgradeable to yet to be released INTEL

20   CPUs and NVIDIA GPUs.
21          80.     As a result of Defendant’s “unfair” business practices, Plaintiff and members of
22
     the California Subclass, relying on Defendant’s statements regarding the upgradeability of the
23
     Area 51M R1, spent money to purchase the Area 51M R1 that they would not have otherwise
24
25   spent had they known that these laptops were not upgradeable.

26          81.     Defendant’s conduct, as alleged herein, further constitutes unlawful and unfair
27   business practices in violation of Unlawful Competition Law (“UCL”), Business and Professions
28

                                                     ‐ 18 ‐

                                         CLASS ACTION COMPLAINT
          Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 19 of 20




     Code § 17200, et seq., in that the violations of CLRA also constitute unlawful and unfair
 1
 2   business practices under the UCL.

 3           82.    Defendant’s conduct constitutes fraudulent business practices in violation of the
 4
     UCL, Business and Professions Code § 17200, et seq., in that said conduct was calculated to
 5
     deceive, and did deceive a reasonable consumer.
 6
 7           83.    Plaintiff and the California Subclass seek an order for injunctive relief, and full

 8   disgorgement and restitution of all monies wrongfully obtained from Plaintiff and the California
 9   Subclass, and all other relief permitted under Business and Professions Code § 17200, et seq.
10
11                                 FOURTH CLAIM FOR RELIEF
                                            False Advertising
12                            By Plaintiff and the Class Against Defendant
                                       (California Subclass only)
13
14           84.    Plaintiff, individual and on behalf of the California Subclass, re-alleges and

15   incorporates by reference all paragraphs set forth above.
16
             85.    Defendant, with the intent, directly or indirectly, to induce members of the public
17
     to purchase the Area 51M R1, made or caused to be made statements to the public in California
18
19   that were untrue or misleading in violation of, Business and Professions Code § 17500, et seq.

20           86.    Plaintiff and the California Subclass seek an order for injunctive relief, and full
21   disgorgement and restitution of all monies wrongfully obtained from Plaintiff and the California
22
     Subclass, and all other relief permitted under Business and Professions Code § 17500, et seq.
23
24
25
26
     //
27
     //
28

                                                     ‐ 19 ‐

                                         CLASS ACTION COMPLAINT
        Case 3:21-cv-04187 Document 1 Filed 06/02/21 Page 20 of 20




                                          PRAYER FOR RELIEF
 1
 2   WHEREFORE, Plaintiff request of this Court the following relief, on behalf of himself and of the

 3   Proposed Class:
 4
                a. An order certifying the proposed class pursuant to Rule 23 and appointing
 5
                    Plaintiff and his counsel to represent the class;
 6
 7              b. Appropriate injunctive and/or declaratory relief, including an order requiring

 8                  Defendant to cease the conduct alleged herein;
 9              c. Restitution;
10
                d. Punitive Damages;
11
                e. Attorneys’ Fees and Costs of suit, including expert witness fees; and
12
13              f. Such other relief and further relief as the Court may deem appropriate.

14
                                      DEMAND FOR JURY TRIAL
15
     Plaintiff hereby demands a trial by jury on all triable claims.
16
17
18                                                 Respectfully submitted,
19
20
     Dated: June 1, 2021                           HOCHFELSEN & KANI, LLP
21
22
                                                   By.           /s/ STEVEN I. HOCHFELSEN
23                                                             Steven I. Hochfelsen
                                                               Attorney for Plaintiff
24                                                             Robert Felter
25
26
27
28

                                                      ‐ 20 ‐

                                         CLASS ACTION COMPLAINT
